ORDER
11 Respondent was charged by bill of information in the United States District Court for the Middle District of Louisiana with receiving child pornography. Respondent entered a guilty plea to the charge on May 27, 2014. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by William Steven Mannear, Louisiana Bar Roll number 9098, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of William Steven Mannear for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that William Steven Mannear shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state *1207or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ John L. Weimer Justice, Supreme Court of Louisiana